PER CURIAM.
M.D., a juvenile, appeals his judgment and disposition in this delinquency case. Finding no error, we affirm his judgment and disposition. However, because the trial court failed to advise M.D. of his right to contest the amount of the lien in favor of the public defender, we strike the lien without prejudice. Andrews v. State, 660 So.2d 394 (Fla. 5th DCA 1995). Accord Houser v. State, 666 So.2d 158 (Fla. 5th DCA 1995); Glenn v. State, 657 So.2d 970 (Fla. 5th DCA 1995); Ashford v. State, 652 So.2d 1195 (Fla. 5th DCA 1995); Burke v. State, 642 So.2d 677 *770(Fla. 5th DCA 1994). See also Bull v. State, 548 So.2d 1103 (Fla.1989).
JUDGMENT AND DISPOSITION AFFIRMED; LIEN-STRICKEN.
PETERSON, C.J., and HARRIS and ANTOON, JJ., concur.